Citation Nr: 9902123	
Decision Date: 01/26/99    Archive Date: 02/01/99

DOCKET NO.  94-06 621	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for substance abuse as 
secondary to service-connected paranoid schizophrenia.

2.  Entitlement to an increased evaluation for paranoid 
schizophrenia, currently evaluated as 70 percent disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

Robert W. Legg, Associate Counsel


INTRODUCTION

This matter comes before the Board of Veterans Appeals (BVA 
or Board) on an appeal from a January 1993 rating decision of 
the Department of Veterans Affairs (VA) Medical and Regional 
Office Center in Wichita, Kansas (RO), which denied an 
increased evaluation for the veterans service connected 
paranoid schizophrenia.  The veteran, who had active service 
from May 1975 to June 1978, appealed that decision.  In 
October 1996, the Board expanded the issues on appeal to 
include entitlement to service connection for substance abuse 
secondary to the veterans paranoid schizophrenia, and 
remanded the veterans claims for further development.  To 
the extent possible, the RO complied with the remand, and the 
claims have been referred to the Board for review.

During the pendency of this claim, an RO hearing officer 
raised the disability evaluation assigned the veterans 
paranoid schizophrenia to 70 percent.  As this is not the 
highest evaluation available, the issue of entitlement to an 
increased evaluation is still a viable issue for appellate 
consideration by the Board.  AB v. Brown, 6 Vet. App. 35, 38 
(1993).


FINDINGS OF FACT

1.  The veteran is service connected for paranoid 
schizophrenia, and has been diagnosed, in varying degrees, 
with polysubstance abuse.

2.  Competent medical evidence has not been submitted to 
establish any form of nexus between the veterans paranoid 
schizophrenia and polysubstance abuse.

3.  The veterans service connected paranoid schizophrenia 
has rendered him industrially incapacitated.


CONCLUSIONS OF LAW

1.  The veterans claim for service connection for a 
polysubstance abuse disorder is not well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).

2.  The criteria for a 100 percent evaluation for paranoid 
schizophrenia have been met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. §§ 3.321(b), 4.1-4.31, 4.132, Diagnostic 
Code 9203 (1996).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by a 
veterans active service or for a disability proximately due 
to, or the result of, a service-connected disability.  See 38 
U.S.C.A. § 1131 (West 1991); 38 C.F.R. §§ 3.303, 3.310(a) 
(1998).  For purposes of granting secondary service 
connection, the United States Court of Veterans Appeals 
(Court) has also defined disability to include any 
additional impairment of earning capacity resulting from a 
service-connected disorder, regardless of whether the 
additional impairment is itself a separate disease or injury 
caused by the service connected condition, and that 
accordingly, the additional disability shall be compensated.  
See Allen v. Brown, 7 Vet. App. 439, 448 (1995).  Thus, any 
increase in the severity of a nonservice-connected disorder 
due to a service-connected disorder may be service connected 
under 38 C.F.R. § 3.310(a) (1998).

During the course of this claim, the Court held in Barella v. 
Brown, 10 Vet. App. 279 (1997) that while compensation for 
substance abuse as a disability may not be paid, as such is 
considered willful misconduct, service connection on a 
secondary basis may still be granted.  The Court offered as a 
rationale to support that decision that applicable laws and 
regulations did not explicitly ban service connection, only 
compensation, and further, benefits other than compensation 
result from service connection.  A distinction between 
compensation and service connection was thus drawn.  See 
generally, 38 U.S.C.A. §§ 105, 1131 (West 1991); 38 C.F.R. § 
3.301(c)(3) (1998).

In any event, however, the threshold question in any claim 
for VA benefits is whether the claim is well grounded.  The 
veteran has the burden of submitting evidence sufficient to 
justify a belief by a fair and impartial individual that the 
claim is well grounded.  38 U.S.C.A. § 5107(a); Robinette 
v. Brown, 8 Vet. App. 69, 73 (1995).  A well grounded claim 
is a plausible claim, one which is meritorious on its own 
or capable of substantiation.  Such a claim need not be 
conclusive but only possible to satisfy the initial burden of 
§ [5107].  Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).

To establish that a claim for secondary service connection is 
well grounded, a veteran must demonstrate that a current 
disability is the result of a service connected disability.  
Medical evidence is required to prove the existence of a 
current disability and to fulfill the nexus requirement.  
Black v. Brown, 10 Vet. App. 279 (1997).

An October 1979 rating decision granted service connection 
for paranoid schizophrenia, based in substantial part on 
service medical records.  The veterans claims files are 
replete with treatment records, primarily VA treatment 
records, showing treatment for both his service connected 
paranoid schizophrenia and for substance abuse.  As most of 
these records are substantially similar, the Board will not 
list the results of each treatment in any detail.  Still, 
some insight can be gleaned from a Discharge Summary dated in 
June 1988.  A VA physician then stated that it had become 
part of the veterans lifestyle to check into a local VA 
medical center, claiming that he is suicidal, whenever he is 
out of money, which happens frequently due to the use of 
controlled substances.  The VA physician doubted the 
veterans claims of being suicidal.

As a result of the veterans claim for an increased 
evaluation for his schizophrenia, and the resulting current 
appeal, the veteran was provided a hearing before an RO 
hearing officer in May 1993.  The veterans testimony was 
largely unintelligible.

More recent evidence includes a June 1995 VA discharge 
summary.  The veteran was admitted in mid May 1995 with 
complaints of being followed and hearing voices.  More 
paranoia was reported.  Notably, the veterans drug 
urinalysis was negative, per the discharge summary, and in 
June 1995, the veteran walked away from further treatment.  
Axis I diagnoses of a schizo-affective disorder and 
polysubstance abuse are contained in the discharge summary.  
No relationship between the Axis I diagnoses is contained in 
the resulting report.  

As a result of the veterans claim for an increased 
evaluation for schizophrenia, the veteran was provided a VA 
examination in June 1993.  The veterans social history was 
reviewed, and the examiner had the opportunity to not only 
interview the veteran, but to also review his claims files.  
Axis I diagnoses of paranoid chronic schizophrenia and 
polysubstance abuse, in remission, were made.  No comment as 
to any relationship between these diagnoses is contained in 
the resulting report.  The social worker who performed the 
social and industrial survey likewise noted that the veteran 
was a polysubstance abuser, and as well, was psychotic.  She 
too did not establish any relationship between either 
disorder.

In light of the above evidence, the Board must now conclude 
that the veterans claim for service connection on a 
secondary basis is not well grounded.  In this regard, 
competent medical evidence has not been affiliated with the 
claims files to show that the veterans service connected 
paranoid schizophrenia caused, resulted in, or in any way 
aggravated his substance abuse disorder.  As no nexus has 
been established between the veterans service connected 
paranoid schizophrenia and his substance abuse disorder, the 
Board must conclude that this claim is not well grounded.

In denying the claim as not well grounded, the Board 
recognizes that the issue is being disposed of in a manner 
that differs slightly from that employed by the RO, which 
found that the claim lacked legal merit.  However, the Court 
has held that when a RO does not specifically address the 
question of whether a claim is well grounded but rather, as 
here, proceeds to adjudication on the merits, there is no 
prejudice to the [appellant] solely from the omission of the 
well grounded analysis.  See Meyer v. Brown, 9 Vet. App. 
425, 432 (1996).  

Finally, the Board notes that it has not been made aware of 
any outstanding evidence which could serve to well ground the 
veterans claim for service connection.  In any event, the VA 
has no duty to assist in the absence of a well-grounded 
claim.  Epps, 126 F.3d at 1468; Grivois v. Brown, 6 Vet. App. 
136, 140 (1994).  Finally, there is no further duty on the 
part of VA to inform the veteran of the evidence necessary to 
complete his application for the benefit sought.  38 U.S.C.A. 
§ 5103 (West 1991); McKnight v. Gober, 131 F. 3d 1483 (Fed. 
Cir. 1997).

II.  Increased Evaluation

The veterans claim for an increased evaluation for 
schizophrenia is well grounded within the meaning of 
38 U.S.C.A. § 5107(a) (West 1991).  The Court has held that a 
mere allegation that a service-connected disability has 
increased in disability is sufficient to render the claim 
well grounded.  See Caffrey v. Brown, 6 Vet. App. 377, 381 
(1994); Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992).  
The Board is also satisfied that all relevant facts have been 
properly developed, and that the VA has fulfilled its duty to 
assist the veteran.

In August 1987, the Board denied an evaluation in excess of 
50 percent for the veterans service connected schizophrenia.  
Citing an October 1982 VA hospitalization report in 
particular, which recorded a disorganized thought process, 
complaints of devils and witches, and other signs of 
paranoia, the Board found that the veterans schizophrenia 
was productive of no more than considerable social and 
industrial impairment.  In this regard, the Board also noted 
that the veterans schizophrenia was well-controlled on 
medication, and that his hospitalizations, of which there 
were many, were the result of noncompliance with medication.  
Thus, the Board concluded that an evaluation in excess of 50 
percent for schizophrenia was not warranted under Diagnostic 
Code 9203.

In connection with this current appeal, the veteran was 
provided a hearing before an RO hearing officer in May 1993.  
The veterans representative related that the veteran was 
working part-time.  The veteran also related that he thought 
his psychiatric disorder was the result of his military 
assignment in Korea.  As noted above, in large part, the 
testimony given by the veteran was unintelligible.  The 
hearing officer granted a 70 percent evaluation for the 
veterans service connected paranoid schizophrenia.

During the pendency of this claim, the veteran was afforded a 
VA examination, in June 1993.  The veterans history was 
reviewed, including his family and military history.  The 
veteran then reported that he had worked as a disc jockey, 
and that he had been employed at several jobs in the recent 
past.  The veteran also reported a history of substance 
abuse, but denied current usage.  The veteran also had 
complaints of nervousness, and that some people talk about 
him.  In particular, he stated that the television talks 
about him, and he becomes suspicious.  The use of 
psychotropic medication was also noted.  Objectively, he was 
described as alert and oriented to place, person and time, 
but he did have complaints of disturbed sleep.  The veteran 
also reported seeing a counselor once a week and having a 
girlfriend.  Suicidal ideation and plans were also denied.  
Axis I diagnoses were paranoid chronic schizophrenia and 
polysubstance abuse, in remission.  An Axis II diagnosis was 
an antisocial personality disorder.  The examiner concluded 
that because of the veterans mental state he is unemployable 
and was likely to remain unemployable for some time.  He 
recommended that the veteran continue taking his psychotropic 
medication.

A social and industrial survey was also conducted in June 
1993 as part of this current claim.  The veteran appeared for 
that interview neatly groomed, and his hygiene was 
characterized as very good.  A female friend accompanied him 
to the interview, but it is unclear if she was the veterans 
girlfriend.  The veterans family history was reviewed, as 
was his military history.  The veteran reported holding 
several jobs throughout the 1980s, including positions with 
Goodwill Industries and the Disadvantaged Workers of America, 
and employment with a car wash.  He also reported a history 
of incarceration in 1988 and 1989, as well as in 1992 and 
part of 1993, for passing bad checks.  A review of 
psychiatric hospitalizations was also noted.  

More contemporaneously, the veteran reported relapses of 
polysubstance abuse, and that one to two months previously he 
had used crack cocaine.  The VA social worker who conducted 
the survey concluded that while the veterans present 
symptomatology of psychotic episodes was helped by 
medication, his remission was sporadic.  Thus, she concluded 
that the veteran would find it difficult to be functioning 
socially or industrially employable.

Other treatment records in the claims files, both historical 
and contemporaneous, do not reflect substantially different 
results from the June 1993 VA examination or social and 
industrial survey.  Towards that end, one reason behind the 
October 1996 Board remand was for the RO to obtain other VA 
treatment records.  Complete electronic summaries from VA 
treatment from November 1995 back to August 1985 show 
repeated treatment for schizophrenia and substance abuse.  A 
June 1997 VA treatment record noted that the veteran was in a 
halfway house, on probation, and taking psychotropic 
medication, to which he was responding very well.  The 
October 1996 Board remand also requested that the RO schedule 
the veteran for a VA examination, as the June 1993 VA 
examination did not separate the veterans symptoms related 
to his schizophrenia from his polysubstance abuse.  However, 
the veteran failed to appear for several VA examinations, and 
thus the Board does not find that further inquiry would be 
useful.

The VA utilizes a rating schedule as a guide in the 
evaluation of disabilities resulting from all types of 
diseases and injuries encountered as a result of or incident 
to military service.  The percentage ratings represent, as 
far as can practicably be determined, the average impairment 
in earning capacity resulting from such diseases and injuries 
and their residual conditions in civil occupations.  See 38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1.  It is thus essential, both 
in the examination and in the evaluation of disability, that 
each disability be reviewed in relation to its history.  See 
38 C.F.R. § 4.1.  However, the current level of disability is 
of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 
58 (1994).

During the pendency of this claim the VA changed the rating 
schedule for rating the severity of a psychoneurosis.  See 61 
Fed. Reg. 52695-52702 (1996).  Under the previous schedular 
criteria effective prior to November 7, 1996, a 100 percent 
evaluation for paranoid schizophrenia was warranted when 
there were active psychotic manifestations of such extent, 
severity, depth, persistence or bizarreness as to produce 
total social and industrial incapacity.  38 C.F.R. § 4.132, 
Diagnostic Code 9203 (1996).  A 70 percent evaluation 
envisioned somewhat lesser symptomatology, such as to produce 
severe impairment of social and industrial adaptability.  Id.

Under the revised schedular criteria effective November 7, 
1996, a 100 percent evaluation is warranted for psychiatric 
disorders when there is total occupational and social 
impairment, due to such symptoms as:  gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss of names of close relatives, own occupation, or 
own name.  Id.

A 70 percent evaluation envisions a lowered occupational and 
social impairment with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking, or mood, 
due to such symptoms as:  suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently; appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); and an inability to establish and maintain 
effective relationships.  Id.  The revised schedular criteria 
incorporate the Diagnostic and Statistical Manual of Mental 
Disorders, Fourth Edition (DSM-IV).

In light of the above evidence, the Board finds that the 
evidence is in relative equipoise as to whether the veterans 
manifestations from his paranoid schizophrenia more closely 
approximate a 70 percent evaluation or a 100 percent 
evaluation under the former schedular criteria.  38 C.F.R. 
§ 4.7.  In this regard, the Board in particular notes that 
both the VA examiner who performed the June 1993 VA 
examination and the social worker who performed the social 
and industrial survey found that the veteran was industrially 
incapacitated as a result of a psychiatric disorder.  The 
Board acknowledges that the veterans substance abuse is not 
service connected, nor is any possible personality disorder.  
Nonetheless, neither found that either of these two 
nonservice-connected disorders resulted in unemployment, and 
each, presumably, was conducting the examination to evaluate 
the veterans service connected disability.  Thus, it can 
logically follow that each found that the veterans service 
connected schizophrenia to be the cause for any 
unemployability.

In granting a 100 percent evaluation using the results of the 
June 1993 VA examination report and social and industrial 
survey, the Board acknowledges that the results of each 
report are not crystal clear, and indeed, the Board found as 
such in the October 1996 remand.  Nevertheless, those results 
are part of the record, and no other information has been 
submitted to establish contrary results.  

Finally, the Board, as did the RO, finds that the evidence of 
record does not present such an exceptional or unusual 
disability picture as to render impractical the application 
of the regular rating schedule standards.  38 C.F.R. 
§ 3.321(b)(1) (1996).  In this regard, the Board finds that 
the 100 percent evaluation assigned by this decision in fact 
envisions unemployability, and thus, a contemplation of an 
extra-schedular rating pursuant to 38 C.F.R. § 3.321(b)(1) is 
not required.  See Bagwell v. Brown, 9 Vet. App. 337, 339 
(1996); Floyd v. Brown, 9 Vet. App. 88, 94-95 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).








ORDER

Service connection for polysubstance abuse secondary to 
service connected paranoid schizophrenia is denied.

A 100 percent evaluation for paranoid schizophrenia is 
granted, subject to the laws governing monetary payments.



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.
- 2 -
